DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s submission filed September 7, 2022.  Claims 1-20 are pending in the application.  As such, Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3. 	Applicant’s arguments and amendments in the Amendment and RCE filed September 7, 2022 (herein “Amendment”) with respect to the rejections of independent Claims 1, 8, and 17 under 35 U.S.C. 103 have been fully considered, but do not overcome the new ground of rejection based on U.S. Pat. App. Pub. No. 20170256254 (Huang et al.), as described below.
	Independent Claim 1 is amended to recite “obtains primary context data related to a spoken word from the electronic device” and “obtains secondary context data related to the spoken word at the electronic device from a secondary electronic device.”  Independent Claim 8 is amended to recite “obtain secondary context data related to the spoken word at the primary electronic device from a secondary electronic device.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub No. 20120191449 (Lloyd et al., hereinafter “Lloyd”) in view of U.S. Patent Pub No. 20170256254 (Huang et al., hereinafter “Huang”).
	With regard to Claim 1, Lloyd describes:
“An electronic device comprising:
a processor; (paragraph 72 describes that a computing device 400 may include processor 402)
a data storage device having executable instructions accessible by the processor; (paragraph 72 describes that a computing device 400 may include memory 404)
wherein, responsive to execution of the instructions, the processor:
obtains primary context data related to a spoken word from the electronic device; (paragraph 20 describes that client device 102 gathers context data) and
converts the spoken word into a text form based on the context of the spoken word.  (Paragraphs 39 describes that a model is chosen based on the context, paragraph 49 describes that the model is used to obtain text from the speech data.)
Lloyd does not explicitly describe:
“obtains secondary context data related to the spoken word at the electronic device from a secondary electronic device;
analyzes the primary context data and the secondary context data utilizing an electronic device context (EDC) model to determine a context of the spoken word.”
However, Huang describes:
“obtains secondary context data related to the spoken word from a secondary electronic device; (Paragraph 34 describes that external devices can provide context data, such as a GPS device.)
analyzes the primary context data and the secondary context data utilizing an electronic device context (EDC) model to determine a context of the spoken word.”  (Paragraphs 36 and 41 describes that a context model is used to determine a context of a device based on multiple input factors.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the secondary context data from a secondary device as described by Huang into the device described by Lloyd, as this improves accuracy of the model, as described in paragraph 24 of Huang.
	With regard to Claim 4, Lloyd describes “the primary context data is obtained from the data storage device.”  (Paragraph 64 describes that context data is accessed.)
With regard to Claim 5, Lloyd describes “at least one sensor; and wherein the primary context data is obtained from the at least one sensor.”  (Paragraph 20 describes that client device 102 can sense when it is attached to a docking station and when it is on, both of which are context data.)
With regard to Claim 6, Huang describes “the at least one sensor includes one of image recognition software, gesture recognition software, voice recognition software, or global positioning system (GPS) software.”  (Paragraph 34 describes that a GPS sensor can provide context data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the GPS context data as described by Huang into the device described by Lloyd, as this allows location dependent context models, as described in paragraph 34 of Huang.
With respect to Claim 7, paragraph 31 of Huang describes receiving external signals through a mobile channel, and thus “the secondary electronic device is one of a smart phone, a smart watch, a smart TVs, a tablet device, a personal digital assistant (PDAs), a voice-controlled intelligent personal assistant service device, or a smart speaker.”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the secondary smart device as described by Huang into the device described by Lloyd, as this allows a more accurate context model, as described in paragraph 24 of Huang.
With respect to Claim 8, Lloyd describes:
A method, comprising: 
under control of one or more processors including program instructions to: (paragraph 72 describes that a computing device 400 may include processor 402)
obtain primary context data related to a spoken word; (paragraph 20 describes that client device 102 gathers context data) and
convert the spoken word into a text form based on the context of the spoken word.  (Paragraph 39 describes that a model is chosen based on the context, paragraph 49 describes that the model is used to obtain text from the speech data.)
Lloyd does not explicitly describe:
“obtain secondary context data related to the spoken word at the primary electronic device from a secondary electronic device;
analyze the primary context data and the secondary context data utilizing an electronic device context (EDC) model to determine a context of the spoken word.”
However, Huang describes:
“obtain secondary context data related to the spoken word from a secondary electronic device; (Paragraph 34 describes that external devices can provide context data, such as a GPS device.)
analyze the primary context data and the secondary context data utilizing an electronic device context (EDC) model to determine a context of the spoken word.”  (Paragraphs 36 and 41 describes that a context model is used to determine a context of a device based on multiple input factors.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the secondary context data from a secondary device as described by Huang into the device described by Lloyd, as this improves accuracy of the model, as described in paragraph 24 of Huang.
With regard to Claim 11, Lloyd describes “to obtain the primary context data includes accessing a data storage device of the primary electronic device.” (Paragraph 64 describes that context data is accessed.)
With regard to Claim 12, Lloyd describes “to obtain the primary context data includes detecting, with a sensor the primary context data.” (Paragraph 20 describes that client device 102 can sense when it is attached to a docking station and when it is on, both of which are context data.)
With regard to Claim 13, Huang describes “to obtain the secondary context data includes automatically wirelessly communicating the secondary context data from the secondary electronic device to the primary electronic device.”  (Paragraph 31 of Huang describes receiving external signals through a mobile channel, which is a wireless channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the automatically communicating the secondary context data from a secondary device as described by Huang into the device described by Lloyd, as this allows a more accurate context model, as described in paragraph 24 of Huang.
With regard to Claim 14, Huang describes “the one or more processors further including program instructions to, obtain auxiliary secondary context data from an auxiliary secondary electronic device, and analyze the primary context data, the secondary context data, and auxiliary secondary context data utilizing the EDC model to determine the context of the spoken word.”  (Paragraph 31 describes that context data from external signal such as mobile channels, bluetooth channels and/or desktop channels can be used.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the auxiliary context data from an auxiliary device as described by Huang into the device described by Lloyd, as this allows a more accurate context model, as described in paragraph 24 of Huang.

5.	Claims 2, 3, 9, 10, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd in view of Huang and further in view of U.S. Patent Pub No. 20070083359 (Bender).
With regard to Claim 2, Lloyd in view of Huang does not describe “the operating step of analyzing the primary context data and the secondary context data utilizing the EDC model to determine the context of the spoken word comprises applying a natural language understanding (NLU) model.”  However, paragraph 170 of Bender describes using context data with an NLU model.  Further, Tables 1-4 provide examples of this process.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the NLU model as described by Bender into the device described by Lloyd in view of Huang, as this provides better recognition of the true meaning of an idiom, as described in paragraphs 170 of Bender.
With regard to Claim 3, Lloyd in view of Huang does not describe “the NLU model and EDC model separately, or in combination, determine the context of the spoken word.”  Paragraph 170 of Bender describes an NLU model that determines the correct meaning of an idiom based on context data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the NLU model as described by Bender into the device described by Lloyd in view of Huang, as this provides better recognition of the true meaning of an idiom, as described in paragraphs 170 of Bender.
With regard to Claim 9, Lloyd in view of Huang does not describe “to analyze the primary context data and the secondary context data utilizing an electronic device context model to determine the context of the spoken word comprises applying a natural language understanding (NLU) model.”  Paragraph 170 of Bender describes an NLU model that determines the correct meaning of an idiom based on context data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the NLU model as described by Bender into the device described by Lloyd in view of Huang, as this provides better recognition of the true meaning of an idiom, as described in paragraphs 170 of Bender.
With regard to Claim 10, Lloyd in view of Huang does not describe “the NLU model and EDC model separately, or in combination, determine the context of the spoken word.”  Paragraph 170 of Bender describes an NLU model that determines the correct meaning of an idiom based on context data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the NLU model as described by Bender into the device described by Lloyd in view of Huang, as this provides better recognition of the true meaning of an idiom, as described in paragraphs 170 of Bender.
With regard to Claim 15, Lloyd in view of Huang does not describe “to convert the spoken word into a text form based on the context of the spoken word including determining, with the one or more processors, a candidate text form, and modifying the candidate text form to the text form based on the context of the spoken word determined.”  Tables 1 and 3 of Bender show two exemplary (candidate) text forms (“The hot dog is ready to eat” and “The hot dog is ready to bark.”).  Paragraph 170 of Bender describes that the NLU model decides the correct meaning (and thus modifies the exemplary text forms) based on context data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the NLU model as described by Bender into the device described by Lloyd in view of Huang, as this provides better recognition of the true meaning of an idiom, as described in paragraphs 170 of Bender.
With respect to Claim 17, Lloyd describes:
“A computer program product comprising a non-signal computer readable storage medium comprising computer executable code to convert a spoken word into text by automatically: (Paragraph 74 describes a computer program product.) 
detecting a spoken word;
obtaining primary context data from a primary electronic device; (paragraph 20 describes that client device 102 gathers context data) and
Lloyd does not explicitly describe:
“receiving, at the primary electronic device, secondary context data obtained by and communicated from one or more secondary electronic devices;
analyzing the primary context data and the secondary context data utilizing an electronic device context (EDC) model to determine a context of the spoken words; and
choosing between two or more candidate text forms based on the context of the spoken words determined when converting the spoken word into a text form”
However, Huang describes:
“receiving, at the primary electronic device, secondary context data obtained by and communicated from one or more secondary electronic devices; (Paragraph 34 describes that external devices can provide context data, such as a GPS device.)
analyzing the primary context data and the secondary context data utilizing an electronic device context (EDC) model to determine a context of the spoken words.”  (Paragraphs 36 and 41 describes that a context model is used to determine a context of a device based on multiple input factors.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the secondary context data from a secondary device as described by Huang into the device described by Lloyd, as this improves accuracy of the model, as described in paragraph 24 of Huang.
Lloyd in view of Huang does not describe “choosing between two or more candidate text forms based on the context of the spoken words determined when converting the spoken word into a text form.”  
However, Bender describes this feature.  Tables 1 and 3 of Bender show two exemplary text forms (“The hot dog is ready to eat” and “The hot dog is ready to bark.”).  Paragraph 170 of Bender describes that the NLU model decides the correct meaning based on context data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the NLU model as described by Bender into the device described by Lloyd in view of Huang, as this provides better recognition of the true meaning of an idiom, as described in paragraphs 170 of Bender.
With regard to Claim 18, Lloyd does not describe “computer executable code to utilize the electronic device context model to determine at least one of: a subject related to a program displayed by the secondary electronic device; a presence of two or more individuals; or a meeting or an event scheduled in a calendar of a secondary electronic device.”  Paragraph 44 of Huang describes that context data may be used to identify the speakers present.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this secondary context data as described by Huang into the device described by Lloyd, as this would increase the accuracy of the context model, as described in paragraph 24 of Huang.
With regard to Claim 19, Lloyd does not describe “computer executable code to identify individuals in an environment, and utilize the identification of the individuals as one of the primary context data or the secondary context data.”  Paragraph 44 of Huang describes that context data may allow the identification of the speakers present.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this secondary context data as described by Huang into the device described by Lloyd, as this would increase the accuracy of the context model, as described in paragraph 24 of Huang.

6.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lloyd in view of Huang and Bender and further in view of U.S. Patent Pub No. 20130138424 (Koenig et al., hereinafter “Koenig”).
With regard to Claim 16, Lloyd does not describe “the candidate text form is determined by a natural language understanding model, and the candidate text form is modified by the EDC model.” As noted above with respect to Claim 15, Tables 1 and 3 show exemplary candidate text forms formed by an NLU model.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the NLU model as described by Bender into the device described by Lloyd in view of Huang, as this provides better recognition of the true meaning of an idiom, as described in paragraphs 170 of Bender.
Paragraphs 70 of Koenig describes that a semantic model (cited as an “NLU model”) can be made, and paragraph 72 of Koenig describes that this model can be modified by context-aware interaction system 102 (cited as “an EDC model.”)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this modification of a speech recognition model as described by Koenig into the device described by Lloyd in view of Huang and Bender, as this allows the model to modified by a plurality of possible context inputs, as described in paragraph 20 of Koenig.

7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lloyd in view of Huang and Bender and further in view of U.S. Patent Pub No. 20110153324 (Ballinger et al., hereinafter “Ballinger”).
With regard to Claim 20, Lloyd in view of Huang and Bender does not describe “computer executable code to modify a natural language understanding (NLU) model based on the context of the spoken word determined.”  Paragraph 55 of Ballinger describes that a speech recognition model is changed based on context information, where the speech recognition uses context information including meaning to convert to text, and in this way operates to include natural language understanding in the speech recognition.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this modification of a speech recognition model as described by Ballinger into the device described by Lloyd in view of Huang and Bender, as this allows the model to be tailored to a particular website, as described in paragraph 59 of Ballinger.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. App. Pub. No. 20160378080 (Uppala et al.) describes using a context model to control an electronic device.	 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        

/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656